Title: To Thomas Jefferson from George Jefferson, 4 April 1806
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 4th. Apl. 1806
                        
                        
                             For want of a direct conveyance we some days since forwarded 9 dozen hams in 3 Rum Hhds to
                            Norfolk—and requested our correspondent there to send them on to you by the first opportunity. Mr. Macon charges the
                            enormous price of 13d. ⅌ lb—although the common price is only from 8d to 9d.
                        
                             I conclude however to submit to it in silence, lest we should not get them another year.
                        
                             I yesterday sent up a part of the things which came from Washington—the water being so low
                            that the boatman could not take the whole.
                        
                             I could procure only one dozen bottles of syrrup of punch—which I forwarded 
                  I am Dear Sir
                            Yr Very humble Servt.
                        
                            Geo. Jefferson
                            
                        
                        
                            Only 8 Hhds of your Tobo have yet come down—Mr. Lyle has called repeatedly.
                        
                    